DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 08/26/2019.
Claims 1-11 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. 
The claims are directed an ineligible mental process for determining, using a series of mathematical calculations, which of a plurality of alternative “clouds” is most preferable (“cloud of highest appraisal”) to provide a service to a requesting client so that it may be recommended. As detailed below, the judicial exception is not integrated into a practical application nor does it recite any elements sufficient to amount to significantly more than the exception.
Claim 1 recites the step of converting (“canonicalizing”) “valuations of characteristics” of the clouds into normalized “merit” values (“for each characteristic of the set of predefined characteristics canonicalizing respective valuations to determine corresponding merits of said each cloud where each merit is: dimensionless; bounded within a predefined interval; and oriented so that an increment of said each merit increases an appraisal of a respective cloud”), and subsequently “determining an appraisal of each cloud having available resources to provide said requisite resources as a function of respective merits and said significance vector” by (Claim 2) “calculating a dot product of a merit vector of said each cloud and said significance vector”. Each of the steps is a mathematical calculation that can be practically performed in the human mind and is thus an abstract idea in the "mental process" and/or the “mathematical concepts” grouping. 
This judicial exception is not integrated into a practical application. The additional recitation configuring an engine employing a processor to perform processes at most amounts to mere instructions to perform the steps using a generic computer component; and the remaining elements: acquiring from each cloud of a plurality of clouds data defining: available resources; individual valuations of characteristics of a set of predefined characteristics…receiving from a client a service request specifying a service type of a set of predefined service types; acquiring for said service type data defining: requisite resources; and a significance vector comprising a significance indicator of said each characteristic…instructing said client to direct said service request to a cloud of highest appraisal amount to mere data gathering and outputting (see MPEP 2106.05(f) and (g)) and only serve to add insignificant extra-solution activity to the judicial exception. Similarly, these additional elements are not sufficient to amount to significantly more than the judicial exception because generically “[r]eceiving or transmitting data over a network” for “gathering statistics” and/or other information constitute an exemplary “type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner” (MPEP 2106(d)(II) citing OIP Techs., Inc., v. Amazon.com, Inc. 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
            
                
                    
                        x
                        -
                        
                            
                                X
                            
                            
                                m
                                i
                                n
                            
                        
                    
                    
                        
                            
                                X
                            
                            
                                m
                                a
                                x
                            
                        
                        -
                        
                            
                                X
                            
                            
                                m
                                i
                                n
                            
                        
                    
                
            
        ) to normalize the cloud characteristic values to produce the merit values, each of which can be practically performed in the human mind and is similarly an abstract idea as described for Claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pudasaini et al. (Service Selection in a Cloud Marketplace: a Multi-Perspective Solution).

Claims 1, 3-5:
Pudasaini discloses configuring a cloud marketplace to perform a method to match user service requests to services provided by cloud resources that satisfy the requirements of the request, and in at least pg. 576, Abstract and sect. I, para. 1-2; pg. 578, sect. III-A, para. 1-2, and Fig. 1 discloses configuring an engine (service marketplace) employing a processor to perform processes of: acquiring from each cloud (service provider) of a plurality of clouds data defining: available resources (offered service functionality); individual valuations (QoS values) of characteristics of a set of predefined characteristics (QoS attributes); receiving from a client a service request specifying a service type of a set of predefined service. Exemplary quotations:
“A service marketplace is a place where providers can publish their services and users can search and invoke services… Its major data repositories include service repository and QoS 

In pg. 578-579, sect. III-B, para. 3-6 Pudasaini discloses applying min-max normalization to the raw QoS values and accordingly teaches the following limitations from claims 1 and 3-5 (excerpt provided below for convenience): for each characteristic of the set of predefined characteristics canonicalizing (normalizing) respective valuations to determine corresponding merits (normalized QoS values                         
                            
                                
                                    N
                                    Q
                                
                                
                                    i
                                    j
                                
                            
                        
                    ) of said each cloud where each merit is: dimensionless; bounded within a predefined interval; and oriented so that an increment of said each merit increases an appraisal of a respective cloud…[claims 3-5] further comprising determining for said each characteristic over all clouds of the plurality of clouds: a respective minimum valuation                         
                            
                                
                                    X
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ; and a respective maximum valuation                         
                            
                                
                                    X
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    …wherein: said set of predefined characteristics comprises at least one type-1/type-2 characteristic (positive/negative monotonic attribute) where increasing/decreasing a respective valuation increases a respective cloud appraisal; and a merit corresponding to a specific type-1/type-2 characteristic for a specific cloud having a valuation x is determined as:                         
                            
                                
                                    x
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                     /                        
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    x
                                
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    

    PNG
    media_image1.png
    433
    446
    media_image1.png
    Greyscale

Pudasaini further discloses (at least pg. 578, sect. III-A, para. 1-2; pg. 578-579, sect. III-B, para. 1-11) that “[g]iven a request, the selection algorithm first finds all the functionally matching services and then calculates their QoS only utility scores” using their normalized QoS values                         
                            
                                
                                    N
                                    Q
                                
                                
                                    i
                                    j
                                
                            
                        
                     and a vector “wj represents the weight of the j-th QoS attribute, which can be decided by the user preference, and the sum of all the weights should be equal to 1” and discloses acquiring for said service type data defining: requisite resources (functional requirements); and a significance vector (preference weights wj) comprising a significance indicator of said each characteristic; determining an appraisal (utility score, particularly “QoS-only utility score”) of each cloud having available resources to provide said requisite resources (offering a functionally matching service) as a function of respective merits and said significance vector and instructing said client to direct said service request to a cloud of highest appraisal (“Broker identifies the functionally matching services from the service repository and ranks them based on their QoS values recorded in the 

Claim 2:
Pudasaini discloses the limitations as shown above. Pudasaini further discloses organizing all merits determined according to said canonicalizing into a plurality of merit vectors (                        
                            
                                
                                    N
                                    Q
                                
                                
                                    i
                                    j
                                
                            
                        
                    ), each merit vector comprising merits corresponding to a respective cloud and each of the predefined characteristics considered in a predetermined order; and selecting said function as a dot product of a merit vector of said each cloud and said significance vector (wj) in pg. 579, col. 1:

    PNG
    media_image2.png
    86
    430
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (Service Selection in a Cloud Marketplace: a Multi-Perspective Solution) in view of Gardziejczyk et al. (NORMALIZATION AND VARIANT ASSESSMENT METHODS IN SELECTION OF ROAD ALIGNMENT VARIANTS – CASE STUDY).


Claims 6-8:
As seen in the rejections above, Pudasaini employs min-max normalization, and accordingly does not specifically disclose the subject matter of Claims 6-8.  
Gardziejczyk, however, discloses (pg. 513, Table 1) a number of techniques for normalizing attributes in the context of multi-criteria decision-making problems including a “Linear normalization technique” (reproduced below) where the sum of the attribute values other than the one being normalized operates as reference valuation                          
                            
                                
                                    X
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                     as recited in claims 6-8.   Gardziejczyk discloses both a maximizing formulation (i.e. for type-1 characteristic) and minimizing (type-2 characteristic). Examiner notes the claimed formula recited in Claim 8 is equal to:  (1 – (Claim 7 formula)).
	Maximizing (Claim 7)	Minimizing (Claim 8)

    PNG
    media_image3.png
    93
    796
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the normalization technique employed by Pudasaini with the linear normalization taught by Gardziejczyk as it represents the simple substitution of one known scaling technique with an equivalent with predictable results.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (Service Selection in a Cloud Marketplace: a Multi-Perspective Solution) in view of Fard et al. (Complex Data Classification in Weighted Accelerated Failure Time Model)



Claims 9-11:
As seen in the rejections above, Pudasaini normalizes the QoS values by applying min-max normalization essentially as recited in claims 10 and 11, but does not disclose adjusting the upper and lower bounds based on the cumulative distribution of the values as described in claims 9-11.
Fard, however, discloses (pg. 3, col. 1) a normalization procedure which applies min-max normalization but first removes outlier values using computed quartiles (i.e. of the cumulative distribution) including first quartile Q1, third quartile Q3 interquartile range IQR of the values and discloses determining for said each characteristic: a respective valuation lower bound on                         
                            
                                
                                    V
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     (minimum value after outlier removal) corresponding to a predefined value a1 (Q1 – 1.5(IQR)) of a cumulative distribution of valuations of said each characteristic over all clouds of the plurality of clouds; and a respective valuation upper bound on                         
                            
                                
                                    V
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     (maximum value after outlier removal) corresponding to a predefined value a2 (Q3 + 1.5(IQR)) of the cumulative distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudasaini’s normalization algorithm in the manner taught by Fard because it solves the problem of outliers with extreme values distorting the scaled range (Fard pg. 3, col. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20170371708 A1 discloses Automatic placement of VM instances.
US 20170097841 A1 discloses evaluating the resources offered by clouds.
US 20140047104 A1 discloses routing requests for information based on predictive data.
US 20100306371 A1 and US 20100299298 A1 each disclose placement techniques.
Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
04/14/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196